DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 a was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the orifice" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a stack of annular seals of general V-shaped section, mounted head to tail one after the other” however the head or tail has not been defined in relation to the V-shaped seals.
The term “regularly distributed” in claim 12 is a relative term which renders the claim indefinite. The term “regular distributed” is not defined by the claim, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Albers DE202009004739 in view of Kawazu DE2020623.
Claims 8, 11, and 15-17 as best understood. Albers discloses a gland for sealed feedthrough of a partition, using a filiform component, of the type including: a gland body (4) for the passage of the component (21), sealingly fixed to the partition to be passed through opposite the orifice; sealing means (11 and 12) in the form of a deformable sleeve, placed in a corresponding housing of the gland body (4), around the component (21); and a component (14) forming a reamer for compressing the sealing means in the form of a deformable sleeve and deforming them in the housing of the gland body against the filiform component, so as to provide the seal between the gland body and the filiform component (Fig.1) but is silent the sealing means in the form of a deformable sleeve are in the form of a stack of annular seals of general V-shaped section, mounted head to tail one after the other.

	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the reamer and sealing means of Albers with that of Kawazu with the modification of using a superior sealing means which the reamer can always keep compressed, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 9. Albers as modified discloses the annular seals are made from elastomer (P.0041).

Claims 10 and 14. Albers discloses the gland body is fixed on the partition provided with the orifice by screwing means (56), and further comprising sealing O-rings (3, 5) between this body and this partition.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albers DE202009004739 and Kawazu DE2020623 as applied to claim 8 above, further in view of Peterson US2936187.
Claims 13 and 18-20. Albers as modified discloses the component in reamer form is screwed directly in the housing of the gland body to compress the sealing means.
	Peterson before the filing date of the instant discloses a sealed feedthrough using a component (42) within a gland body (10) and the sealing means (36) in the form of a deformable sleeve, with a reamer (16) having a threaded component (18) directly screwed to the housing of the gland body. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to make the reamer component threaded so as to directly screw to the housing of the gland body with the intention of further secure the reamer to the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633